Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/22/2021 has been entered.  As directed by the amendment: claims 1 and 10 have been amended; and claims 16-20 stand withdrawn.  Thus, claims 1-15 are currently pending.
	The previously indicated rejections of claims 2-6 and 14 35 USC 112 (a) are withdrawn.
Specification
The amendment filed 01/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In the embodiment illustrated in Fig. 3, the air axes 122b and the fluid axis 114b are parallel, and they define parallel flow paths” (emphasis added).  Figure 8 depicts fluid flow F relative to air flow A, where “the air flow out of the outlets 122 forms a partial column of air around the mist of fluid F” (para. 0046, as published).  Paragraph 0046 further states that an air flow rate of greater than or equal to at least 4CFM “creates air currents in the environment around the atomizing device” and “the droplets in the mist F are carried away from the atomizing device 100 far enough that fallout onto or around the atomizing device is minimized or prevented.”  As best understood, the flow paths, indicated by F and A, are not entirely parallel in order for the air flow A to interact with the fluid flow F .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 10 is objected to because of the following informalities:  “the central axis of the fluid” in line 5 should recite “the central axis of the fluid outlet.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaumont el al. (WO 2015/175527), hereinafter Beaumont.
Regarding claim 1, Beaumont teaches a volatile material atomizing device comprising (Title-“Volatile Material Dispenser With Nebulizer and Nebulizer Assembly;” Figures 1-5, device 50): 
a housing (housing 100, including lower housing 102 and upper housing 108) including a fan (air flow generator 200, which may be, for example, a blower, a fan, etc.-para. 0044), a fluid outlet (outlet 132 “for volatilized volatile material”-para. 0039), a plurality of air inlets (apertures 208-para. 0044) and a plurality of air outlets (outlets 302, para. 0054), 

    PNG
    media_image1.png
    403
    64
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    861
    651
    media_image2.png
    Greyscale


wherein the plurality of air outlets are positioned at least partially around the fluid outlet (as shown in Figure 1 above), wherein the plurality of air outlets includes at least two air outlets spaced apart between 90 and 180 degrees about the fluid outlet (as shown in the annotated Figures above, air outlets 302 surround the fluid outlet 132, such that at least two of outlets 302 are spaced apart between 90 and 180 degrees about the fluid outlet 132 with respect to the above axes) and are configured for air flow to travel therethrough (para. 0054, air travels through cavity 300 and out outlets 302); 

    PNG
    media_image3.png
    696
    831
    media_image3.png
    Greyscale

Figure 3 of Application 15/850318 (depicting air plane 122a and fluid plane 114a)


    PNG
    media_image4.png
    800
    1041
    media_image4.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective planes)

the plurality of air outlets (302) extending along an air plane (imaginary horizontal plane shown above that extends through the air outlets 302), and the fluid outlet (132) extending along a fluid plane (imaginary horizontal plane shown above that extends through the fluid outlet 132) that is parallel to the air plane (as shown above);
a fluid reservoir (54) (para. 0034, container 54 holds “the volatile material therein;”), wherein the fluid reservoir is disposed within the housing (para. 0034, “container 54 is adapted to be retained within the dispenser 50” which is defined by housing 100; Figures 3A/B and 4/b also show reservoir 54 being disposed within the housing); 
a volatile material contained within the fluid reservoir (para. 0034, container holds the volatile material therein); and 

    PNG
    media_image5.png
    173
    86
    media_image5.png
    Greyscale

an atomizer (nebulizer 262) in fluid communication with the fluid reservoir (54) and positioned in the housing (100) and configured to dispense the volatile material out of the fluid outlet (paragraph 0048 discloses nebulizer 262 including a piezoelectric element 270 “having piezoelectric properties and which causes the material to change dimensionally in response to an applied electric field;” paragraph 0049 further states that “While a particular piezoelectric element is described, any actuator may be utilized, for example, a piezoelectric vibrating mesh actuator, a piezoelectric standing wave actuator, a piezoelectric vibrating needle, or any other suitable piezoelectric actuator;” As shown above in Figure 5, orifice plate 274 is positioned across the piezoelectric element 270; paragraph 0053 discloses that wick 64 is in contact with orifice plate 274, thereby providing a fluid connection with the fluid reservoir; Paragraph 0054 discloses that during operation “an oscillating electric field is applied to the piezoelectric element 270, which causes expansion and contraction of the piezoelectric element 270 in a radial direction” and that such expansion and contraction causes the orifice plate 274 to vibrate “forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130”), 

    PNG
    media_image6.png
    389
    98
    media_image6.png
    Greyscale


wherein the plurality of air outlets (302) connect to an air channel (‘Air Channel’-generally taken as 300) defined in the housing (100) (para. 0054, “…cavity 300 formed between the second sidewall 114 of the upper housing portion 108 and the cylindrical wall 222…the air travels through the cavity 300, as shown by the arrow X…and out slots 302…”), 

    PNG
    media_image7.png
    301
    248
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    301
    184
    media_image8.png
    Greyscale

		Fig. 5 of Application 15/850318		Fig. 4 of Application 15/850318

the housing being configured so that the air channel is isolated from the atomizer and the volatile material within the housing (With further reference to Figures 4 and 5 of the instant application, paragraph 0045 discloses that the “top cover 108 includes walls (not shown) that interact with the base 106 to isolate the atomizing assembly 154 and contain all of the air flow within the housing 104…the air flow does not interact with the volatile materials until after the air flow has exited the air outlets 122;” Still further, reservoir 102 is shown, best in Figure 5, being isolated from the air channel 194) (With respect to Beaumont, paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…;”  Accordingly the air flor “X” from the air channel does not interact with the volatile material until after the air flow has exited the air outlets 302; Therefore, the air channel, as discussed, is considered isolated from atomizing assembly 262; Furthermore, reservoir 54 is shown above being isolated form the air channel), and
wherein the air flow out of the air outlets forms a partial column of air around the dispensed volatile material (para. 0054; “As the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132 and the outlet manifold 130 and away from the dispenser.”) (Beaumont teaches that the air outlets are positioned at least partially around the fluid outlet where at least two air outlets are spaced between 90 and 180 degrees about the fluid outlet, as detailed above.  Beaumont further teaches that the air moving out of outlets 302 pushes the volatile material through the fluid outlet 132 and away from the dispenser.  Beaumont teaches each structural limitation being claimed.  As such, those of ordinary skill in the art would find it reasonable that the air outlets is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, at least to some extent, of forming a partial column of air around the dispensed volatile material.  See MPEP 2114).
Regarding claim 2, Beaumont, as applied in claim 1, teaches the volatile material comprising being a water-based fragrance composition (para. 0036, volatile material disposed in the container 54 may include water, solvents, and one or more fragranced oil components) comprising at least 70 wt% water (para. 0037, “about 60% by weight and about 75% weight water” and more preferably between “about 65% by weight and about 70% by weight water.”  See also para. 0007).
Regarding claim 3, Beaumont, as applied in claim 2, teaches the water-based fragrance composition including a first organic solvent, at least one fragrance formulation, and a second organic solvent (para. 0036).
Regarding claim 10, Beaumont teaches a volatile material atomizing device comprising (Title-“Volatile Material Dispenser With Nebulizer and Nebulizer Assembly;” Figures 1-5, device 50): 
a housing (housing 100, including lower housing 102 and upper housing 108) including a fan (air flow generator 200, which may be, for example, a blower, a fan, etc.-para. 0044), a fluid outlet (outlet 132 “for volatilized volatile material”-para. 0039) defining a central axis (central vertical axis shown below in Fig. 3), at least one air inlet (apertures 208-para. 0044) and a plurality of air outlets (outlets 302, para. 0054) positioned at least partially around the fluid outlet (See Figure 1 below),

    PNG
    media_image1.png
    403
    64
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    861
    651
    media_image2.png
    Greyscale

wherein the plurality of air outlets includes at least two air outlets (at least two shown above) positioned on opposing sides of the fluid outlet (as shown in the annotated Figures above, air outlets 302 surround the fluid outlet 132, such that at least two of outlets 302 are positioned on opposing sides of the fluid outlet 132 with respect to the above axes); 

    PNG
    media_image3.png
    696
    831
    media_image3.png
    Greyscale

Figure 3 of Application 15/850318 (depicting air axis 122b and fluid axis 114b)


    PNG
    media_image9.png
    800
    1041
    media_image9.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective axes)

the plurality of air outlets (302) extending along air axes (respective axis of each outlet 302) that are parallel (as shown above) to the central axis of the fluid (outlet 132);
a fluid reservoir (54) positioned within the housing (para. 0034, “container 54 is adapted to be retained within the dispenser 50” which is defined by housing 100; Figures 3A/B and 4/b also show reservoir 54 being disposed within the housing), including a wick (64)(para. 0034); 
a volatile material comprising a water-based fragrance composition (para. 0036, volatile material disposed in the container 54 may include water, solvents, and one or more fragranced oil components) and being contained within the fluid reservoir (para. 0034, container holds the volatile material therein); and 

    PNG
    media_image5.png
    173
    86
    media_image5.png
    Greyscale

an atomizer in fluid communication with the wick (64) and positioned in the housing (100) and configured to dispense the volatile material out of the fluid outlet (paragraph 0048 discloses nebulizer 262 including a piezoelectric element 270 “having piezoelectric properties and which causes the material to change dimensionally in response to an applied electric field;” paragraph 0049 further states that “While a particular piezoelectric element is described, any actuator may be utilized, for example, a piezoelectric vibrating mesh actuator, a piezoelectric standing wave actuator, a piezoelectric vibrating needle, or any other suitable piezoelectric actuator;” As shown above in Figure 5, orifice plate 274 is positioned across the piezoelectric element 270; paragraph 0053 discloses that wick 64 is in contact with orifice plate 274, thereby providing a fluid connection; Paragraph 0054 discloses that during operation “an oscillating electric field is applied to the piezoelectric element 270, which causes expansion and contraction of the piezoelectric element 270 in a radial direction” and that such expansion and contraction causes the orifice plate 274 to vibrate “forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130”), 

    PNG
    media_image6.png
    389
    98
    media_image6.png
    Greyscale


wherein the plurality of air outlets (302) connect to an air channel (‘Air Channel’-generally taken as 300) defined in the housing (100) (para. 0054, “…cavity 300 formed between the second sidewall 114 of the upper housing portion 108 and the cylindrical wall 222…the air travels through the cavity 300, as shown by the arrow X…and out slots 302…”), 

    PNG
    media_image7.png
    301
    248
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    301
    184
    media_image8.png
    Greyscale

		Fig. 5 of Application 15/850318		Fig. 4 of Application 15/850318

the housing being configured so that the air channel is isolated from the volatile material within the housing (With further reference to Figures 4 and 5 of the instant application, paragraph 0045 discloses that the “top cover 108 includes walls (not shown) that interact with the base 106 to isolate the atomizing assembly 154 and contain all of the air flow within the housing 104…the air flow does not interact with the volatile materials until after the air flow has exited the air outlets 122;” Still further, reservoir 102 is shown, best in Figure 5, being isolated from the air channel 194) (With respect to Beaumont, paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…;”  Accordingly the air flow “X” from the air channel does not interact with the volatile material until after the air flow has exited the air outlets 302; Therefore, the air channel, as discussed, is considered isolated from reservoir 54, as well as, the material therein), wherein the atomizer emits volatilized water-based fragrance composition out the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132”), and the fan (200) produces an airflow through the air channel and out the air outlets to form a partial column of air around the volatilized water-based fragrance composition to carry the volatilized water-based fragrance composition up and away from the atomizing device (paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”) (Beaumont teaches that the air outlets are positioned at least partially around the fluid outlet where at least two air outlets are spaced on opposing sides of the fluid outlet, as detailed above.  Beaumont further teaches that fan 200 producing an air flow through the air channel and out the air outlets, with the air moving out of outlets 302 pushing the volatile material through the fluid outlet 132 and away from the dispenser.  Beaumont teaches each structural limitation being claimed.  As such, those of ordinary skill in the art would find it reasonable that the fan and air outlets is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, at least to some extent, of forming a partial column of air around the volatilized composition.  See MPEP 2114).
Regarding claim 14, Beaumont, as applied in claim 10, further teaches the water-based fragrance composition comprising at least 70 wt% water (para. 0037, “about 60% by weight and about 75% weight water” and more preferably between “about 65% by weight and about 70% by weight water.”  See also para. 0007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont el al. (WO 2015/175527), hereinafter Beaumont, in view of Stalowitz et al. (WO 2017/015273; published 01/26/2017), hereinafter Stalowitz.
Regarding claim 4, Beaumont, as applied in claim 3, teaches each claimed limitation except for the first organic solvent is between 5 and17 wt% and the second organic solvent is between 0 and 22 wt% of the water-based fragrance composition.
 Stalowitz teaches that it is known in the art of volatile material dispensers (para. 0002) for a water-based fragrance composition (para. 0004; composition comprises water, about 5 wt% or less of a t least one fragrance formulation, and first and second organic solvents) to comprise a first and second organic solvent, the first organic solvent is between 5 and17 wt% and the second organic solvent is between 0 and 22 wt% of the water-based fragrance composition (Abstract; between about 5 and about 17 wt% of a first organic solvent and between about 0 and about 22 wt% of a second organic solvent) (See also paragraphs 0006-0009 and 0035).
The advantage of combining the teachings of Stalowitz is that in doing so would provide a water-based fragrance composition whose components are water soluble, have lower surface tension in order to generate small droplets, which prevent fallout or liquid accumulation of the volatile material around the dispenser, and where the first and second organic solvents minimize the presence of volatile organic compounds (Para. 0043 and 0044).
Para. 0043 and 0044).
Regarding claim 5, the combination of Beaumont and Stalowitz, as applied in claim 4, teaches each claimed limitation.  
Beaumont further teaches the at least one fragrance formulation is 5 wt% or less of the water-based fragrance composition (para. 0038 of Beaumont) (See also para. 0006 of Stalowitz).
Regarding claim 6, the combination of Beaumont and Stalowitz, as applied in claim 5, teaches each claimed limitation. 
Stalowitz further teaches the first organic solvent, the at least one fragrance formulation, and the second organic solvent form a homogenous liquid phase (para. 0009 and 0035).
The advantage of combining the teachings of Stalowitz is that in doing so would allow for the solubility of the water-based fragrance composition to be checked relatively easily (para. 0043, “The water-based fragrance composition appears clear when a single, homogenous phase is formed. When the water-based fragrance composition appears hazy or separates, the water based fragrance composition did not fully solubilize the fragrance formulation…,” which can be checked at room temperature). 
para. 0043, “The water-based fragrance composition appears clear when a single, homogenous phase is formed. When the water-based fragrance composition appears hazy or separates, the water based fragrance composition did not fully solubilize the fragrance formulation…,” which can be checked at room temperature).
Claims 7-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont el al. (WO 2015/175527), hereinafter Beaumont, in view of Penman (U.S. Publication 2014/0255012).
Regarding claim 7, Beaumont, as applied to claim 1, does not explicitly disclose that the fan produces an air flow out of the plurality of air outlets greater than 4 cubic feet per minute (CFM).  However, it would be reasonable to suggest that the fan (200) is capable of producing such an airflow (See MPEP 2114- A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
However, Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) for a fan (42) to produce an air flow out of the plurality of air outlets greater than 4 cubic feet per minute (CFM) (para. 0025, fan 42 conveys air at a rate of between 500 CFM and 1000 CFM).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont with Penman, by replacing the fan Beaumont, with the fan of Penman, to provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 cubic feet per minute would amount to a simple substitution of art recognized fans performing the same function of conveying airflow through a housing and the results of the substitution would have been predictable (See MPEP 2144.06-II).
Regarding claim 8, the combination of Beaumont and Penman, as applied in claim 7, teaches each claimed limitation.
Specifically, Beaumont further teaches wherein the atomizer produces a mist of fluid particles out of the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132), and wherein the air flow out of the plurality of air outlets and the mist of fluid particles out of the fluid outlet each exit the housing separately paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”; Accordingly, the air flow out of the plurality of air outlets 302 and the volatilized material exiting out the fluid outlet 132 exit the housing separately via separate outlets).
Regarding claim 9, Beaumont teaches each claimed limitation, as applied to claim 1, except for at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir.  
Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) to use at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir (para. 0040 of the instant application discloses that sensor 150 may include an electromechanical means or may include infra-red or other optical sensors)(Penman teaches at least one sensor 146/148-See Figure 2-that each include a temperature sensor, a humidity sensor and a VHP sensor, where the VHP sensor is an IR sensor-para. 0039; Data from the sensors is used by controller 150 to automatically control the vaporizer 10-para. 0048).  
Para. 0048 of Penman).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont with Penman, by adding to the atomizing device Beaumont, with the teachings of Penman, to provide an automatic means of controlling the atomizing device (Para. 0048 of Penman).  
Regarding claim 11, Beaumont, as applied to claim 10, does not explicitly disclose that the air flow produced by the fan is at least 4 cubic feet per minute (CFM).  However, it would be reasonable to suggest that the fan (200) is capable of producing such an airflow (See MPEP 2114- A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
However, Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) for a fan (42) to produce an air flow out of at least 4 cubic feet per minute (CFM) (para. 0025, fan 42 conveys air at a rate of between 500 CFM and 1000 CFM).
The advantage of combining the teachings of Penman is that in doing so would provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 cubic feet per minute would amount to a simple substitution of art recognized fans 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont with Penman, by replacing the fan Beaumont, with the fan of Penman, to provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 cubic feet per minute would amount to a simple substitution of art recognized fans performing the same function of conveying airflow through a housing and the results of the substitution would have been predictable (See MPEP 2144.06-II).
Regarding claim 12, the combination of Beaumont and Penman, as applied in claim 11, teaches each claimed limitation.
Specifically, Beaumont further teaches wherein the atomizer produces a mist of fluid particles out of the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132), and wherein the air flow and the mist mix outside the housing (paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”) to reach a height of at least 4 feet above the housing (It would be reasonable to suggest that the atomizing device of Beaumont, as described, is capable of allowing the mixture to reach a height of at least 4 feet above the housing since a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim-See MPEP 2114).
Regarding claim 13, Beaumont teaches each claimed limitation, as applied to claim 10, except for at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir.  
Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) to use at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir (para. 0040 of the instant application discloses that sensor 150 may include an electromechanical means or may include infra-red or other optical sensors)(Penman teaches at least one sensor 146/148-See Figure 2-that each include a temperature sensor, a humidity sensor and a VHP sensor, where the VHP sensor is an IR sensor-para. 0039; Data from the sensors is used by controller 150 to automatically control the vaporizer 10-para. 0048).  
The advantage of combining the teachings of Penman is that in doing so would provide an automatic means of controlling the atomizing device (Para. 0048 of Penman).  
Para. 0048 of Penman).  
Regarding claim 15, the combination of Beaumont and Penman, as applied in claim 11, teaches each claimed limitation.
Beaumont further teaches the water-based fragrance composition including a first organic solvent, at least one fragrance formulation, and a second organic solvent (para. 0036).
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
With respect to independent claim 1, the applicant traverses the rejection under 35 USC 102 in view of the Beaumont reference in that (Remarks, page 11, first paragraph):
“In the Office action, the Office alleges that Beaumont discloses a volatile material atomizing dispenser (50) that includes a housing (100), a fluid outlet (132), a plurality of air inlets (208), and a plurality of air outlets (302). See Office action, p. 7. While the Office alleges that the air outlets (302) and the fluid outlet (132) of Beaumont are akin to the air outlets and the fluid outlet of claim 1, respectively, Applicant respectfully submits that the alleged air outlets (302) and the alleged fluid outlet (132) do not extend along parallel planes. More specifically, as best seen in Figure 3B of Beaumont…the alleged air outlets (302) extend along non-uniform planes, none of which are parallel to the plane along which the alleged fluid outlet (132) extends.”

	In response, the examiner respectfully disagrees. The claim limitation in question is “the plurality of air outlets extending along an air plane, and the fluid outlet extending along a fluid plane that is parallel to the air plane.” Beaumont teaches (see Figure 3A, reproduced below) the claimed air outlets (302) and the fluid outlet (132).

    PNG
    media_image4.png
    800
    1041
    media_image4.png
    Greyscale

	
	Beaumont further teaches a plane extending through the plurality of air outlets 302, as shown above.  The annotated ‘air plane’ defines an imaginary horizontal plane along which the air outlets 302 extend. Similarly, the annotated ‘fluid plane’ defines an imaginary horizontal plane along which the fluid outlet 132 extends. From here, one skilled in the art would readily understand that the above indicated ‘air plane’ and ‘fluid plane’ are parallel. The curvature of the surface in which the outlets 302 extend vertically (which is believed to correspond with applicant’s contention of ‘non-uniform planes’) is not, by itself relevant, as the claim does not define or otherwise limit the ‘air plane.’ What is required by the claim is for the air outlets to extend along the air plane. Air outlets 302 clearly extend along the above ‘air plane’ from left to right, or vice versa.  Applicant may consider being more specific about what defines or limits the ‘air plane.’  For example, Figures 3 and 4 of the instant application show the claimed air outlets 122 and fluid outlet 114.  Paragraph 0038 states that the “air outlets 122 are defined by the 
	For such reasons enumerated above, the examiner maintains that Beaumont teaches each claimed limitation.
With respect to independent claim 10, the applicant traverses the rejection under 35 USC 102 in view of the Beaumont reference in that (Remarks, page 12, first full paragraph):
“…Applicant respectfully submits that the alleged air outlets (302) and the alleged fluid outlet (132) do not extend along parallel axes. More specifically, referring again to FIG. 3B of Beaumont reproduced above, the alleged air outlets (302) extend along non-uniform axes, none of which are parallel to the axes along which the alleged fluid outlet (132) extend.”

	In response, the examiner respectfully disagrees for substantially the same reasons as detailed in claim 1. The claim limitation in question is “the plurality of air outlets extending along an air axes that are parallel to the central axis of the fluid [outlet].” Beaumont teaches (see Figure 3A, reproduced below) the claimed air outlets (302), the fluid outlet (132), and their respective axes.

    PNG
    media_image9.png
    800
    1041
    media_image9.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective axes)

	One skilled in the art would readily understand that the central axis of fluid outlet 132 is parallel with the above axes of the air outlets 302.  The curvature of the surface in which the outlets 302 extend vertically (which is believed to correspond with applicant’s contention of ‘non-uniform planes’) is not, by itself relevant, as the claim does not define or otherwise limit the ‘air axes.’ What is required by the claim is for the air outlets to extend along the air axes. The air outlets 302 clearly extend along the above annotated axes.  For such reasons, the examiner maintains that Beaumont teaches each claimed limitation.
	Claims 2-9 and 11-15, dependent from claims 1 and 10, respectively, similarly fall with claims 1 and 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761